        Case 1:08-cr-01244-DLC Document 285 Filed 05/15/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------ X
                                      :
 UNITED STATES OF AMERICA,            :
                                      :
                 -v-                  :                  08cr1244 (DLC)
                                      :
 DAVID CHRISTIE,                      :                       ORDER
                                      :
                        Defendant.    :
                                      :
 ------------------------------------ X

DENISE COTE, District Judge:

       On April 12, 2020 defendant David Christie (“Christie”)

submitted a request to the Unit Manager of the facility where he

is incarcerated, Federal Correctional Institution Oakdale (“FCI

Oakdale”), to be released to home confinement.           On April 13, the

facility denied Christie’s request, citing the U.S. Immigration

and Customs Enforcement detainer (“ICE Detainer”) lodged against

him.    Under Bureau of Prisons (“BOP”) regulations, an ICE

Detainer renders an inmate ineligible for release to home

confinement.     See Fed. Bureau of Prisons, U.S. Dep’t of Justice,

Program Statement 7320.01 CN-2, Community Corrections Policy:

Home Confinement (2017).

       In a letter dated April 14, 2020, Christie, proceeding pro

se, moved this Court for immediate release to home confinement

due to the COVID-19 pandemic.        18 U.S.C. § 3624(c) vests the BOP

with sole authority to release a sentenced inmate to home

confinement.     Insofar as Christie’s motion seeks to be released
         Case 1:08-cr-01244-DLC Document 285 Filed 05/15/20 Page 2 of 2



to home confinement pursuant to § 3624(c), the Court cannot

grant it.

     18 U.S.C. § 3582(c)(1)(A), however, permits a court to

reduce or modify an inmate’s sentence if it finds that

“extraordinary and compelling reasons warrant such a reduction.”

If Christie wishes to petition for relief on that basis, he must

make a request to his warden to have his sentence modified or

reduced pursuant to 18 U.S.C. § 3582(c)(1)(A) and exhaust his

administrative remedies.        If that application were denied, and

Christie exhausted his administrative remedies, he could then

petition this Court for early release.          Accordingly, it is

hereby

     ORDERED that the April 14 petition for release to home

confinement is denied.

     IT IS FURTHER ORDERED that the Clerk of Court is directed

to mail a copy of this Order to Christie at FCI Oakdale.

     SO ORDERED:

Dated:       New York, New York
             May 15, 2020


                                             __________________________
                                                     DENISE COTE
                                            United States District Judge




                                       2
